DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
This action is in response to the applicant’s filing on October 23, 2020. Claims 1-7 are pending and examined below.

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. ES U201830581, filed on April 24, 2018.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on October 23, 2020.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
The subject matter of this application admits of illustration by a drawing to facilitate understanding of the invention.  Applicant is required to furnish a drawing under 37 CFR 1.81(c).  No new matter may be introduced in the required drawing.  Each drawing sheet 

Specification
The abstract of the disclosure is objected to because:
The abstract includes legal term such as “said”.
Correction is required.  See MPEP § 608.01(b).

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.
	
Claims 1-7 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
As to claim 1, the claim recites a system for recording the trajectory over which a vehicle drives and transmits the trajectory, together with other information, to the rest of the vehicles in a convoy.  The claim then lists various components of the system.  The broadest reasonable interpretation of the claim includes any system that includes the various listed components, no matter where the components are located, or how the components interact with each other.  The specification merely recites the same limitations listed in the claim without any further explanation of each of the components, including where they are located or how the various components work together to create the system of for recording a trajectory.  The specification does not provide any direction on how to make or use the system of claim 1.  The Specification does not appear to describe the above operations/structural elements at a level of detail that enables the operations. For example, the paragraphs that appears to somewhat address the concept that is similar to what is described in the claims are found on page 3, line 10 – page 5, line 11 of the Specification. However, these paragraphs are largely limited, and these paragraphs do not appear to address positioning and recording and provide sufficient description of structural elements as described in the claim. Thus, the support and explanation for the above claim operation/structural elements appears to be largely limited to the claims themselves. Both the claims and the Specification do not explain concretely how the claim operations are to be implemented using the listed structural elements in the claim. For example, the claims do not indicate how the positioning and recording can be performed clearly, or exactly what is doing the determination of the trajectory and the recording thereof or the transmission thereof. As such, the disclosure does not enable one skilled in the art to acquire and/or build one to make and/or use the invention.  Taking these factors into account, undue experimentation would be required by one of ordinary skill in the art to practice the full scope of claim 1.  

Claims 2-6 are rejected as being dependent upon a rejected claim.
Claims 1-7 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
As to claim 1, as discussed above, the specification does not describe the invention in any more detail than that what is provided in the claims.  Specifically, the specification seems to largely just repeat the language of the claims without any further explanation as to the components or how the system described in the claim(s) works.  The claims and the corresponding specification merely lists the various components being claimed as being part of the system, but does not actually provide sufficient detail as to the structural elements of the claim or how each of the elements of the claim limitations interact in order for the system to record the trajectory over which a vehicle drives and transmits the trajectory, together with other information, to the rest of the vehicles in a convoy.  It is unclear exactly what information is being recorded, how it is being recorded or how it is being transmitted/received.  For example, in claim 1, regarding the limitation “an infrastructure over which the convoy drives”, the specification merely repeats the language “infrastructure”, but has not specifically defined the structural elements (if any) of the infrastructure. Further, regarding the limitation “a positioning device of the infrastructure”, the specification merely repeats the language “positioning device”, 
As such, the claim contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Examiner notes claim 7 recites similar limitations and issues to claim 1 and is rejected under the same rational.
Claims 2-6 are rejected as being dependent upon a rejected claim.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Specifically:
In claim 1, line 2-3, the limitation “a system for positioning the vehicle with respect to the infrastructure” is vague and indefinite. 
It is unclear what “the vehicle” is referring to.  This limitation lacks proper antecedent basis. Is it the first vehicle? Or is it the rest of vehicles? Or is it the different vehicle? It is unclear what is being claimed in light of Applicant’s original disclosure. 
The limitation “the infrastructure” lacks proper antecedent basis.  Moreover, it is unclear what “the infrastructure” is referring to and what is being claimed in light of Applicant’s original disclosure.
In claim 1, line 3-4, the limitation “recording the trajectory over which it drives and transmits said trajectory, together with other information to the rest of vehicles of the convoy that follow it” is vague and indefinite.
It is unclear what “the trajectory” is referring to and what is being claimed in light of Applicant’s original disclosure.  There is insufficient antecedent basis for this limitation in the claim. 
It is unclear what “it drives and transmits” is referring to. Is the first vehicle driving and transmitting? Or is the rest of vehicles driving and transmitting? Or is it the different vehicle? It is unclear what is being claimed in light of Applicant’s original disclosure.
It is unclear what “follow it” is referring to. Is it the first vehicle? Or is it the rest of vehicles? Or is it the different vehicle? It is unclear what is being claimed in light of Applicant’s original disclosure.
In claim 1, line 8, the limitation “an infrastructure over which the convoy drives” is vague and indefinite.  Initially, it is unclear to the examiner if this recitation of “an infrastructure” is the same “the infrastructure” recited at line 3 or a different infrastructure.  Moreover, it is unclear what is meant by “an infrastructure” as this term is not defined by the specification in such a way for a person of ordinary skill in the art to understand what is meant by “infrastructure”.  Moreover, it is unclear to the examiner how “an infrastructure over which a convoy drives” can be part of a transport system.  
In claim 1, line 9, the limitation “a positioning device of the infrastructure” is vague and indefinite. It is unclear what “a positioning device” is referring to and what is being claimed in light of Applicant’s original disclosure, as the specification merely repeats the language “positioning device” without further explanation.
In claim 1, lines 10-11, the limitation “several vehicles in each of which the following positioning, control and safety elements are located” is vague and indefinite. It is unclear what “several vehicles” is referring to. Is it the first vehicle? Or is it the rest of vehicles? Or is it the different vehicle? 
In claim 1, line 12, the limitation “a high definition radar sensor for exact positioning of the vehicle” is vague and indefinite. It is unclear what “the vehicle” is referring to. Is it the first vehicle? Or is it the rest of vehicles? Or is it the different vehicle? It is unclear what is being claimed in light of Applicant’s original disclosure.
In claim 1, lines 13-14, the limitation “a distance sensor, both at the front and at the rear portion of the vehicle” is recited. However, the Examiner is unsure how can one distance sensor be at both front and rear portion of the vehicle. It is unclear what is being claimed in light of Applicant’s original disclosure.
In claim 1, line 19, the limitation “a precision gyroscope for measuring the inclination of the vehicle at any of the coordinates thereof at all times” is vague and indefinite.
There is insufficient antecedent basis for the limitation “the inclination” in the claim.  
Further, it is unclear what “the vehicle” is referring to. Is it the first vehicle? Or is it the rest of vehicles? Or is it the different vehicle? It is unclear what is being claimed in light of Applicant’s original disclosure. 
Further, in claim 1, lines 19-20, the limitation “a precision gyroscope for measuring the inclination of the vehicle at any of the coordinates thereof at all times” is vague and indefinite. The claim is grammatically confusing (the Examiner is unsure what is meant by this limitation), and it is unclear what “any of the coordinates” is referring to. It is unclear what is being claimed in light of Applicant’s original disclosure.
In claim 1, lines 21-22, the limitation “a CPU for managing all the parameters according to the inserted program” is vague and indefinite.
Initially, there is insufficient antecedent basis for the limitation “the parameters” in the claim.  Moreover, it is unclear what “the parameters” is referring to and what is being claimed in light of Applicant’s original disclosure as the specification does not provide any further explanation as to what the parameters are. 
Initially, there is insufficient antecedent basis for the limitation “the inserted program” in the claim.  Moreover, it is unclear what “the inserted program” is referring to and what is being claimed in light of Applicant’s original 
In claim 1, lines 23-24, the limitation “two 8-conductor spiral cables connected to two front plugs and two rear plugs” is vague and indefinite. Specifically it is unclear to the examiner what exactly is being connected to two front plugs and two rear plugs. Does each 8-conductor spiral cable connect to one front plug and one rear plug? Or do two 8-conductor spiral cables both connect to two front plugs and two rear plugs (which the Examiner is unsure how this is possible)? It is unclear what is being claimed in light of Applicant’s original disclosure.
In claim 1, lines 25-26, the limitation “a transmitter/receiver antenna for radio, coded information and Wi- Fi” is vague and indefinite. This limitation is unclear to the Examiner. Is it for communication? Or is it for something else? and it is unclear what “coded information” is referring to. It is unclear what is being claimed in light of Applicant’s original disclosure.
In claim 1, lines 27-29, the limitation “an extensible rod ending in a V-shaped clamp that allows the resilient spiral cables to be connected to or disconnected from the vehicle in front or behind” is vague and indefinite.
There is insufficient antecedent basis for the limitation “the resilient spiral cables” in the claim.  Moreover, it is unclear what “the resilient spiral cables
It is unclear what “the vehicle” is referring to. Is it the first vehicle? Or is it the rest of vehicles? Or is it the different vehicle? It is unclear what is being claimed in light of Applicant’s original disclosure. 
In claim 1, line 30, the limitation “a Wi-Fi interface for communication between vehicles” is vague and indefinite.
This limitation is unclear to the Examiner. Is this limitation meant to override the limitations of claim 1, line 25-26? Or is it different than the transmitter/receiver? It is unclear what is being claimed in light of Applicant’s original disclosure.
It is unclear what “vehicles” is referring to. Is it the first vehicle? Or is it the rest of vehicles? Or is it the different vehicles? It is unclear what is being claimed in light of Applicant’s original disclosure.
In claim 2, lines 2-3, the limitation “wherein the communication channel is made up of the two sets of resilient spiral cables” is vague and indefinite. There is insufficient antecedent basis for this limitation in the claim.  Moreover, it is unclear what “the two sets of resilient spiral cables” is referring to and what is being claimed in light of Applicant’s original disclosure.
In claim 2, lines 3-5, the limitation “which are redundant and have 8 conductors each; and in that conductors carry the following information” is vague and indefinite. 
It is unclear what “8 conductors” is referring to and what is being claimed in light of Applicant’s original disclosure.
It is unclear what “conductors
It is unclear what “the following information” is referring to and what is being claimed in light of Applicant’s original disclosure. How does information include “transfers energy….” Or various buses? 
It is unclear to the Examiner how conductors can carry the following information and exactly what is meant by this limitation. 
Further, in claim 2, lines 6-10, the limitations “transfers electrical energy (+) and has a larger cross section”, “transmits electrical energy (-) and has a smaller cross section”, and “conductor bus of the information of the clock” are vague and indefinite.
The term “larger” is a relative term which renders the claim indefinite. The term “larger” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
The term “smaller” is a relative term which renders the claim indefinite. The term “smaller” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
There is insufficient antecedent basis for the limitation “the information” in the claim.  It is unclear what “the information” is referring to and what is being claimed in light of Applicant’s original disclosure.
In claim 3, lines 2-3, the limitation “wherein the conductor buses located in each one of the vehicles
There is insufficient antecedent basis for the limitation “the conductor buses” in the claim.  It is unclear what “the conductor buses” is referring to and what is being claimed in light of Applicant’s original disclosure.
It is unclear what “the vehicles” is referring to and what is being claimed in light of Applicant’s original disclosure.
Further, in claim 3, lines 4-5, the limitation “operate in both directions and are also of the contention type, while the conductors are buses that only operate as single transmitter” is vague and indefinite. 
It is unclear what “the contention type” is referring to and what is being claimed in light of Applicant’s original disclosure as the specification provides no further explanation for this term.  .
There is insufficient antecedent basis for the limitation “the conductors” in the claim.  It is unclear what “the conductors” is referring to and what is being claimed in light of Applicant’s original disclosure.
In claim 4, lines 3-5, the limitation “wherein at least one of the convoy vehicles, in addition to all the elements already mentioned, includes batteries which supply electrical energy to the group and which can be recharged by the group of vehicles during the drive by means of the cables” is vague and indefinite. 
It is unclear what “in addition to all the elements already mentioned
There is insufficient antecedent basis for the limitation “the group” in the claim.  It is unclear what “the group” is referring to and what is being claimed in light of Applicant’s original disclosure.
It is unclear what “the drive” is referring to and what is being claimed in light of Applicant’s original disclosure.
It is unclear what “the cables” is referring to and what is being claimed in light of Applicant’s original disclosure.
Examiner notes claim 5 recites similar limitations to claim 3 and is rejected under the same rational.
Examiner notes claim 6 recites similar limitations to claim 4 and is rejected under the same rational.
Examiner notes claim 7 recites many of the same limitations to claim 1 and such limtiations are  rejected under the same rational.
Appropriate correction is required.

Claims 1-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite in that it fails to point out what is included or excluded by the claim language.  
As to claim 1, this claim is an omnibus type claim.  The specification provides no more detail of the invention than that which is recited in claim 1.  Moreover, it is unclear to the examiner what exactly is part of the system.  For example, claim 1 recites “an infrastructure over which the convoy drives”.  It is unclear how the infrastructure can be part of the system.  As such, it is unclear exactly what the system includes or how it operates.  
Similarly, the Examiner notes claim 7 recites similar limitations to claim 1 and is rejected under the same rational.  Specifically, the specification provides no more detail of the invention than that which is recited in claim 7.  Moreover, it is unclear to the examiner what exactly is part of the system.  
Claims 2-6 are rejected as being dependent upon a rejected claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-3, 5, and 7 (as best understood by the Examiner in light of the rejections under 35 USC 112 above) are rejected under 35 U.S.C. 103 as being unpatentable over Breed et al., US 2012/0323474 A1, hereinafter referred to as Breed, in view of Brooks, US 2018/0201285 A1, hereinafter referred to as Brooks, respectively.
As to claim 1, Breed, as modified by Brooks, teaches a semi-automated convoy transport system for vehicles, wherein a first vehicle referred to as leader includes a system for positioning the vehicle with respect to the infrastructure, recording the trajectory over which it drives and transmits said trajectory, together with other information to the rest of vehicles of the convoy that follow it, via a communication channel, wherein in the system comprising (see at least Abstract and paragraphs 21-23 regarding a system for conveying data between vehicles in accordance with the invention includes a data generating system arranged on a first vehicle to obtain or generate information about the first vehicle or conditions around the first vehicle, a first communications system arranged on the first vehicle and coupled to the data generating system for communicating with a wireless Internet service provider (ISP) and a second communications system arranged on a second vehicle and communicating with a wireless Internet service provider (ISP), Breed):
- an infrastructure over which the convoy drives (see at least paragraph 27 regarding a road on which the first vehicle is traveling, Breed),
- a positioning device of the infrastructure (see at least paragraph 23 regarding a position and movement determining system, Breed),
- several vehicles in each of which the following positioning, control and safety elements are located (see at least paragraph 27 regarding the first and second vehicles, Breed):
- a high definition radar sensor for exact positioning of the vehicle (see at least paragraphs 140-148 regarding the linear camera and laser radar data acquisition systems, Breed),
- a distance sensor, both at the front and at the rear portion of the vehicle (see at least FIG. 22B and paragraphs 265-266 regarding an alternative mounting location for laser radar units. See also at least paragraphs. See also at least paragraphs 521-525 regarding the laser beam can be frequency, amplitude, time, code or noise modulated so that the distance to the object reflecting the light can be determined, Breed),
- a high precision quartz clock (see at least paragraph 181 regarding tying the MIR system to a GPS receiver and using the accurate clock on the GPS satellites as the trigger for the sending of the radar pulses can add additional advantages and complexity. This will permit vehicles passing by to additionally accurately set their clocks to be in synchronization with the GPS clocks, Breed),
(see at least paragraph 181 regarding tying the MIR system to a GPS receiver and using the accurate clock on the GPS satellites as the trigger for the sending of the radar pulses can add additional advantages and complexity. This will permit vehicles passing by to additionally accurately set their clocks to be in synchronization with the GPS clocks, Breed),
- an independent navigation system (see at least FIG. 4 and paragraphs 467-469 regarding a navigation system, Breed),
- a load sensor (see at least paragraph 556 regarding for large trucks that have varying inertial properties depending on the load that is being hauled, sensors can be placed on the vehicle that measure angular and linear acceleration of a part of the vehicle. Since the geometry of the road is known, the inertial properties of the vehicle with load can be determined and thus the tendency of the vehicle to roll over can be determined, Breed),
- a precision gyroscope for measuring the inclination of the vehicle at any of the coordinates thereof at all times (see at least paragraph481 regarding three gyroscopes would be required to provide the angular rate about the pitch, yaw and roll axes. In general, a gyroscope would measure the angular rate or angular velocity. Angular acceleration may be obtained by differentiating the angular rate, Breed),
- a CPU for managing all the parameters according to the inserted program (see at least paragraph 135 regarding a processor including a printed circuit board 224 is coupled to the GPS receivers 226, the IMUs 206, the video cameras 208, the linear cameras 210 and the scanning laser radars 212(see FIG. 17A). The processor 224 receives information regarding the position of the vehicle from the GPS receivers 226, and optionally the IMUs 206, and the information about the road from both linear cameras 210 or from both laser radars 212, or from all of the linear cameras 210 and laser radars 212, and forms the road map database. Information about the road can also come from one or both of the video cameras 208 and be incorporated into the map database, Breed),
- a transmitter/receiver antenna for radio, coded information and Wi- Fi (see at least FIG. 2 and paragraphs 105-106, Breed),
- a Wi-Fi interface for communication between vehicles (see at least paragraph 330 regarding the vehicle-to-vehicle communication system, Breed).
Breed does not explicitly teach two 8-conductor spiral cables connected to two front plugs and two rear plugs; or an extensible rod ending in a V-shaped clamp that allows the resilient spiral cables to be connected to or disconnected from the vehicle in front or behind.
However, Brooks teaches two 8-conductor spiral cables connected to two front plugs and two rear plugs and an extensible rod ending in a V-shaped clamp that allows the resilient spiral cables to be connected to or disconnected from the vehicle in front or behind (see at least paragraph 29 regarding the communication device 208 may be connected with a wired connection via a cable to another vehicle in the vehicle system 102. For example, the cable may be a trainline, a multiple unit cable, an electronically-controlled pneumatic brake line, or the like. The communication device 208 can be used to receive a variety of information described herein, such as control signals received from the remote control system 112, status signals received from the mobile device 144, the remote control system 112, an onboard input device 212, and sensors 116. The communication device 208 may also transmit information remotely, such as location data obtained by a location determining device 210 onboard the vehicle system 102, mode status information indicating whether or not the vehicle system 102 is in the safety mode, movement information (e.g., speed, power output, fuel efficiency, fuel remaining, etc.) and the like to the remote control system 112 and/or the mobile device 144).
It would have been obvious to one of ordinary skill in the art before the effective date of the present invention to use the system of Brooks which teaches two 8-conductor spiral cables connected to two front plugs and two rear plugs and an extensible rod ending in a V-shaped clamp that allows the resilient spiral cables to be connected to or disconnected from the vehicle in front or behind with the system of Breed as both systems are directed to a system and method for conveying data between vehicles, and one of ordinary skill in the art would have recognized the established utility of having two 8-conductor spiral cables connected to two front plugs and two rear plugs and an extensible rod ending in a V-shaped clamp that allows the resilient spiral cables to be connected to or disconnected from the vehicle in front or behind and would have predictably applied it to improve the system of Breed.
As to claim 2, Breed does not explicitly teach wherein the communication channel is made up of the two sets of resilient spiral cables, which are redundant and have 8 conductors each; and in that conductors carry the following information: transfers electrical energy (+) and has a larger cross section, transmits electrical energy (-) and has a smaller cross section, ground conductor bus, data conductor bus, and conductor bus of the information of the clock.
However, Brooks teaches wherein the communication channel is made up of the two sets of resilient spiral cables, which are redundant and have 8 conductors each; and in that conductors carry the following information: transfers electrical energy (+) and has a larger cross section, transmits electrical energy (-) and has a smaller cross section, ground conductor bus, data conductor bus, and conductor bus of the information of the clock (see at least paragraph 29 regarding the communication device 208 may be connected with a wired connection via a cable to another vehicle in the vehicle system 102. For example, the cable may be a trainline, a multiple unit cable, an electronically-controlled pneumatic brake line, or the like. The communication device 208 can be used to receive a variety of information described herein, such as control signals received from the remote control system 112, status signals received from the mobile device 144, the remote control system 112, an onboard input device 212, and sensors 116. The communication device 208 may also transmit information remotely, such as location data obtained by a location determining device 210 onboard the vehicle system 102, mode status information indicating whether or not the vehicle system 102 is in the safety mode, movement information (e.g., speed, power output, fuel efficiency, fuel remaining, etc.) and the like to the remote control system 112 and/or the mobile device 144).
It would have been obvious to one of ordinary skill in the art before the effective date of the present invention to use the system of Brooks which teaches wherein the communication channel is made up of the two sets of resilient spiral cables, which are redundant and have 8 conductors each; and in that conductors carry the following information: transfers electrical energy (+) and has a larger cross section, transmits electrical energy (-) and has a smaller cross section, ground conductor bus, data conductor bus, and conductor bus of the information of the clock with the system of Breed as both systems are directed to a system and method for conveying data between vehicles, and one of ordinary skill in the art would have recognized the established utility of having wherein the communication channel is made up of the two sets of resilient spiral cables, which are redundant and have 8 conductors each; and in that conductors carry the following information: transfers electrical energy (+) and has a larger cross section, transmits electrical energy (-) and has a smaller cross section, ground conductor bus, data 
As to claim 3, Breed does not explicitly teach wherein the conductor buses located in each one of the vehicles, operate in both directions and are also of the contention type, while the conductors are buses that only operate as single transmitter.
However, Brooks teaches wherein the conductor buses located in each one of the vehicles, operate in both directions and are also of the contention type, while the conductors are buses that only operate as single transmitter (see at least paragraph 29 regarding the communication device 208 may be connected with a wired connection via a cable to another vehicle in the vehicle system 102. For example, the cable may be a trainline, a multiple unit cable, an electronically-controlled pneumatic brake line, or the like. The communication device 208 can be used to receive a variety of information described herein, such as control signals received from the remote control system 112, status signals received from the mobile device 144, the remote control system 112, an onboard input device 212, and sensors 116. The communication device 208 may also transmit information remotely, such as location data obtained by a location determining device 210 onboard the vehicle system 102, mode status information indicating whether or not the vehicle system 102 is in the safety mode, movement information (e.g., speed, power output, fuel efficiency, fuel remaining, etc.) and the like to the remote control system 112 and/or the mobile device 144).
It would have been obvious to one of ordinary skill in the art before the effective date of the present invention to use the system of Brooks which teaches wherein the conductor buses located in each one of the vehicles, operate in both directions and are also of the contention type, 
As to claim 5, Examiner notes claim 5 recites similar limitations to claim 3 and is rejected under the same rational.
As to claim 7, Breed, as modified by Brooks, teaches a semi-automated convoy transport system comprising:
a positioning device (see at least paragraph 23 regarding a position and movement determining system, Breed);
a high definition radar sensor configured to and/or programmed to exact positioning of a vehicle (see at least paragraphs 140-148 regarding the linear camera and laser radar data acquisition systems, Breed),
a distance sensor (see at least FIG. 22B and paragraphs 265-266 regarding an alternative mounting location for laser radar units. See also at least paragraphs. See also at least paragraphs 521-525 regarding the laser beam can be frequency, amplitude, time, code or noise modulated so that the distance to the object reflecting the light can be determined, Breed);
a high precision quartz clock (see at least paragraph 181 regarding tying the MIR system to a GPS receiver and using the accurate clock on the GPS satellites as the trigger for the sending of the radar pulses can add additional advantages and complexity. This will permit vehicles passing by to additionally accurately set their clocks to be in synchronization with the GPS clocks, Breed);
a GNSS receiver configured to and/or programmed to synchronize the high precision quartz clock (see at least paragraph 181 regarding tying the MIR system to a GPS receiver and using the accurate clock on the GPS satellites as the trigger for the sending of the radar pulses can add additional advantages and complexity. This will permit vehicles passing by to additionally accurately set their clocks to be in synchronization with the GPS clocks, Breed);
an independent navigation system (see at least FIG. 4 and paragraphs 467-469 regarding a navigation system, Breed);
a load sensor (see at least paragraph 556 regarding for large trucks that have varying inertial properties depending on the load that is being hauled, sensors can be placed on the vehicle that measure angular and linear acceleration of a part of the vehicle. Since the geometry of the road is known, the inertial properties of the vehicle with load can be determined and thus the tendency of the vehicle to roll over can be determined, Breed);
a precision gyroscope configured to and/or programmed to measure inclination of the vehicle (see at least paragraph481 regarding three gyroscopes would be required to provide the angular rate about the pitch, yaw and roll axes. In general, a gyroscope would measure the angular rate or angular velocity. Angular acceleration may be obtained by differentiating the angular rate, Breed);
a CPU configured to and/or programmed to manage all parameters according to an inserted program (see at least paragraph 135 regarding a processor including a printed circuit board 224 is coupled to the GPS receivers 226, the IMUs 206, the video cameras 208, the linear cameras 210 and the scanning laser radars 212(see FIG. 17A). The processor 224 receives information regarding the position of the vehicle from the GPS receivers 226, and optionally the IMUs 206, and the information about the road from both linear cameras 210 or from both laser radars 212, or from all of the linear cameras 210 and laser radars 212, and forms the road map database. Information about the road can also come from one or both of the video cameras 208 and be incorporated into the map database, Breed);
a transmitter/receiver antenna configured for and/or programmed for communications (see at least FIG. 2 and paragraphs 105-106, Breed);
an interface configured for and/or programmed for communication between vehicles (see at least paragraph 330 regarding the vehicle-to-vehicle communication system, Breed).
Breed does not explicitly teach two 8-conductor spiral cables connected to two front plugs and two rear plugs or an extensible rod ending in a V-shaped clamp configurable to allow the resilient spiral cables to be connected to and/or disconnected from the vehicle.
However, Brooks teaches two 8-conductor spiral cables connected to two front plugs and two rear plugs or an extensible rod ending in a V-shaped clamp configurable to allow the resilient spiral cables to be connected to and/or disconnected from the vehicle (see at least paragraph 29 regarding the communication device 208 may be connected with a wired connection via a cable to another vehicle in the vehicle system 102. For example, the cable may be a trainline, a multiple unit cable, an electronically-controlled pneumatic brake line, or the like. The communication device 208 can be used to receive a variety of information described herein, such as control signals received from the remote control system 112, status signals received from the mobile device 144, the remote control system 112, an onboard input device 212, and sensors 116. The communication device 208 may also transmit information remotely, such as location data obtained by a location determining device 210 onboard the vehicle system 102, mode status information indicating whether or not the vehicle system 102 is in the safety mode, movement information (e.g., speed, power output, fuel efficiency, fuel remaining, etc.) and the like to the remote control system 112 and/or the mobile device 144).
It would have been obvious to one of ordinary skill in the art before the effective date of the present invention to use the system of Brooks which teaches two 8-conductor spiral cables connected to two front plugs and two rear plugs or an extensible rod ending in a V-shaped clamp configurable to allow the resilient spiral cables to be connected to and/or disconnected from the vehicle with the system of Breed as both systems are directed to a system and method for conveying data between vehicles, and one of ordinary skill in the art would have recognized the established utility of having two 8-conductor spiral cables connected to two front plugs and two rear plugs or an extensible rod ending in a V-shaped clamp configurable to allow the resilient spiral cables to be connected to and/or disconnected from the vehicle and would have predictably applied it to improve the system of Breed.

Claim(s) 4 and 6 (as best understood by the Examiner in light of the rejections under 35 USC 112 above) are rejected under 35 U.S.C. 103 as being unpatentable over Breed et al., US 2012/0323474 A1, hereinafter referred to as Breed, in view of Brooks, US 2018/0201285 A1, hereinafter referred to as Brooks, and further in view of Cronie, US 2016/0129793 A1, hereinafter referred to as Cronie, respectively.
As to claim 4, Breed, as modified by Brooks, teaches the communication device 208 may be connected with a wired connection via a cable to another vehicle in the vehicle system 102. For example, the cable may be a trainline, a multiple unit cable, an electronically-controlled (see at least paragraph 29, Brooks), however, Breed, as modified by Brooks, does not explicitly teach wherein at least one of the convoy vehicles, in addition to all the elements already mentioned, includes batteries which supply electrical energy to the group and which can be recharged by the group of vehicles during the drive by means of the cables.
However, such matter is taught by Cronie (see at least FIG. 3A and paragraphs 29-33 regarding the first vehicle 202 and the second vehicle 24 may be part of a vehicle convoy, where a vehicle convoy may be two or more vehicles grouped together while traveling. Thus, as a third vehicle, etc. may follow in sequence behind the second vehicle 205 in the vehicle convoy and may also include a respective battery and WET units. A destination of the vehicle convoy may be determined in advance, or may be determined by one of the vehicles in the vehicle convoy, which may be a group leader. Also, the vehicle convoy may be led by a group leader vehicle, which may be a charge vehicle 302, which may perform group leader tasks such as leading the other vehicles (vehicles 308, 316, 320) in the vehicle to a destination. For example, a trained driver may drive the group leader vehicle, and the other vehicles 308, 316, 320 in the convoy may automatically follow the group leader vehicle such that the drivers of the other vehicles may not have to actively drive their vehicles. As described herein, the vehicles may have a self-driving mode to automatically follow other vehicles, or the group leader, in the convoy, and the destination of the convoy may be determined in advance by the group leader vehicle. The group leader vehicle may be configured to guide the other vehicles to their destination, but may not necessarily itself have a final destination and may travel between multiple destinations continuously).
It would have been obvious to one of ordinary skill in the art before the effective date of the present invention to use the system of Cronie which teaches wherein at least one of the convoy vehicles, in addition to all the elements already mentioned, includes batteries which supply electrical energy to the group and which can be recharged by the group of vehicles during the drive by means of the cables with the system of Breed, as modified by Brooks, as both systems are directed to a system and method for supplying energy between vehicles, and one of ordinary skill in the art would have recognized the established utility of including batteries which supply electrical energy to the group and which can be recharged by the group of vehicles during the drive by means of the cables and would have predictably applied it to improve the system of Breed as modified by Brooks.
As to claim 6, Examiner notes claim 6 recites similar limitations to claim 4 and is rejected under the same rational.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: US 2010/0044998 A1 to Franchineau and cite to paragraph 91-97 regarding when the two vehicles 100 and 200 are about to be coupled together in accordance with the coupling .
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYLE S. PARK whose telephone number is (571)272-3151. The examiner can normally be reached Mon-Thurs 8:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anne M ANTONUCCI can be reached on (313)446-6519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about 





/K.S.P./Examiner, Art Unit 3666          

/ANNE MARIE ANTONUCCI/Supervisory Patent Examiner, Art Unit 3666